  4:19-cv-03080-JMG-SMB Doc # 63 Filed: 08/13/21 Page 1 of 6 - Page ID # 1530




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SAMANTHA GROME,

                        Plaintiff,                                     4:19CV3080

        vs.
                                                                         ORDER
USAA SAVINGS BANK,

                        Defendant.


       This matter is before the Court on Plaintiff’s Motion for Leave to File Amended Complaint
(Filing No. 54). For the reasons set forth below, the motion will be denied.

                                        BACKGROUND

       This case was filed on August 6, 2019. (Filing No. 1.) The Complaint alleges Defendant
violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), by placing collection
calls to Plaintiff to collect on alleged debts. The Complaint alleges that “upon information and
belief,” Defendant’s calls were placed with an “automatic telephone dialing system” and that
Defendant placed “at least one hundred ninety-three (193) telephone calls via use of an automatic
telephone dialing system to Plaintiff’s cellular telephone.” (Filing No. 1.)

       On October 4, 2019, the Final Progression Order was entered setting November 29, 2019
as the deadline for filing amended pleadings. (Filing No. 20.) On April 8, 2020, the parties filed
a joint motion to partially modify the Final Progression Order, requesting that the deadlines for
expert disclosures and reports, expert depositions, Daubert motions, and dispositive motions be
extended. (Filing No. 32.) The motion expressly noted that the parties were not seeking
“modification of any of the existing fact discovery deadlines.” The motion was granted and the
Amended Final Progression Order was entered on April 10, 2020. (Filing No. 33.) The Amended
Final Progression Order provided that April 10, 2020 was the deadline for written discovery and
June 8, 2020 was the deposition deadline. The Amended Final Progression Order did not contain
a new deadline for filing amended pleadings because, by the time the order was entered, the
  4:19-cv-03080-JMG-SMB Doc # 63 Filed: 08/13/21 Page 2 of 6 - Page ID # 1531




amended pleadings deadline had expired and the parties had not requested that the amended
pleadings deadline be extended or modified.

       On May 29, 2020, Plaintiff filed a motion for leave to file an amended complaint. (Filing
No. 35.) The Court held a telephone conference with the parties on June 4, 2020. Following the
conference, the Court entered an order staying the summary judgment deadline pending a ruling
on the motion for leave to amend. (Filing No. 37.) The Court also ordered Plaintiff to file a redline
version of its proposed amended complaint. (Id.) Plaintiff submitted a redline version of her
proposed amended complaint immediately following the conference on June 4, 2020. (Filing No.
38.)

       On July 13, 2020, the parties stipulated to a stay of these proceedings pending the United
States Supreme Court’s resolution of Facebook, Inc. v. Duguid. (Filing No. 43.) The Court entered
a stay on July 14, 2020. (Filing No. 45.) In its order granting the stay, the Court denied Plaintiff’s
motion for leave to amend without prejudice to reassertion following the stay. (Id.)

       On April 1, 2021, the Supreme Court issued its opinion in Facebook, Inc. v. Duguid, 141
S.Ct 1163 (2021). On April 12, 2021, the Court entered an order setting a telephone conference
for April 20, 2021 to discuss case progression. (Filing No. 47.) The order directed the parties to
confer and then submit proposals for case progression by April 15, 2021. (Id.) The order further
directed that the proposals identify any other issues that needed to be addressed during the
conference. (Id.) The parties submitted a proposed second amended progression order on April
14, 2021. The proposed order did not contain any references to motions to amend. The proposed
order stated that the parties were not requesting a pretrial conference date because they anticipated
that a ruling on summary judgment would dispose of, or potentially result in, resolution of the
litigation. The status conference was held as scheduled on April 20, 2021. Following the
conference, the Court entered an order extending the Daubert motion deadline to May 10, 2021
and extending the dispositive motion deadline to August 9, 2021. (Filing No. 49.) The parties
were also ordered to contact the Court within fourteen (14) days of a ruling on dispositive motions
to schedule another status conference. (Id.)




                                                  2
  4:19-cv-03080-JMG-SMB Doc # 63 Filed: 08/13/21 Page 3 of 6 - Page ID # 1532




         On May 10, 2021, Defendant filed a motion to exclude Plaintiff’s expert witness (Filing
No. 50) and a motion for summary judgment (Filing No. 52). Also on that date, Plaintiff filed the
instant motion for leave to amend. (Filing No. 54).

                                         DISCUSSION

         Under Federal Rule of Civil Procedure 15, the Court should “freely give leave” to amend
a pleading “when justice so requires.” Fed. R. Civ. P. 15. Nevertheless, a party does not have an
absolute right to amend and “denial of leave to amend may be justified by undue delay, bad faith
on the part of the moving party, futility of the amendment or unfair prejudice to the opposing
party.” Amrine v. Brooks, 522 F.3d 823, 833 (8th Cir. 2008) (quotation and citation omitted).
Additionally, where a party “seeks leave to amend after a scheduling order deadline, that party
must first demonstrate good cause under Rule 16(b) of the Federal Rules of Civil Procedure before
the court can consider whether the proposed amendments are proper under Rule 15(a).” BDC
Farms, Inc. v. Certified Angus Beef, LLC, No. 8:08CV25, 2007 WL2344814, *3 (D. Neb. Aug.
14, 2007) (quotation omitted). “The primary measure of Rule 16’s good cause standard is the
moving party’s diligence in attempting to meet the case management order’s requirements.”
Bradford v. DANA Corp., 249 F.3d 807, 809 (8th Cir. 2001). “[I]f the reason for seeking the
amendment is apparent before the deadline and no offsetting factors appear, the Rule 16 deadline
must govern.” Financial Holding Corp. v. Garnac Grain Co., 127 F.RD. 165, 166 (W.D. Mo.
1989).

         The Complaint alleges that Defendant’s calls were placed with an automatic telephone
dialing system and that Defendant placed at least one hundred ninety-three (193) telephone calls
using an automatic telephone dialing system to Plaintiff’s cellular telephone. Plaintiff wishes to
amend the Complaint to increase the alleged number of telephone calls using an automatic dialing
system to “at least two hundred twenty-four (224)” and to add allegations regarding Defendant’s
alleged use of “prerecorded, automated messages.” Plaintiff claims she wants to amend the
Complaint to conform to newly discovered evidence, namely, the dialing system’s actual call count
and Defendant’s use of prerecorded automated messages.

         Plaintiff claims she learned during discovery that there were an additional number of
automated calls and some prerecorded messages. Plaintiff claims she learned this information

                                                3
    4:19-cv-03080-JMG-SMB Doc # 63 Filed: 08/13/21 Page 4 of 6 - Page ID # 1533




when she deposed Defendant’s corporate representative in February, 2020. Plaintiff contends
Defendant’s representative confirmed that fifteen prerecorded messages were left on Plaintiff’s
voice messaging service. Plaintiff maintains the representative also authenticated a document
showing Defendant’s dialing system’s call count was two-hundred twenty-four dialer calls, rather
than one hundred ninety-three.

        Defendant argues Plaintiff’s motion should be denied as untimely and prejudicial.
Defendant contends Plaintiff cannot show good cause to amend because Plaintiff has not acted
diligently in seeking to amend. Defendant further maintains it would be prejudiced through
amendment because Plaintiff is not really attempting to conform the evidence, but rather is
attempting to slip in a new theory of liability. The TCPA imposes liability for “using any automatic
telephone dialing system or an artificial or prerecorded voice” to a cellular phone without prior
express consent. See 47 U.S.C. § 227(b)(1)(A)(iii). Currently, the Complaint does not specifically
allege that Defendant made any calls using an artificial or prerecorded voice, only that Defendant
violated the TCPA by using an automatic telephone dialing system to make calls. Therefore,
according to Defendant, Plaintiff is attempting to add a claim through her proposed amendment.
Defendant argues that if Plaintiff is simply trying to conform the evidence, amendment is
unnecessary because no one has raised any pleading deficiency.

        Having considered the matter, the Court will deny Plaintiff’s request for leave to amend.
On October 4, 2019, the Final Progression Order was entered setting November 29, 2019 as the
deadline for filing amended pleadings. On April 8, 2020, the parties filed a joint motion to partially
modify the Final Progression Order requesting that the deadlines for expert disclosures and reports,
expert depositions, Daubert motions, and dispositive motions be extended.              Although the
purported new evidence was known to Plaintiff by the time that joint motion was filed, the motion
did not mention the deadline for filing motions to amend. Therefore, the Amended Final
Progression Order did not contain a new deadline for filing amended pleadings. Plaintiff did not
file her initial motion to amend until May 29, 2020, which was six months after the amended
pleadings deadline, over a month past the written discovery deadline, and around three months
after Plaintiff allegedly discovered the new evidence.1 The timing of these events shows Plaintiff

1
 Defendants contend this information was provided to Plaintiff in their responses to discovery on
November 22, 2019.
                                                  4
  4:19-cv-03080-JMG-SMB Doc # 63 Filed: 08/13/21 Page 5 of 6 - Page ID # 1534




was not diligent in attempting to meet case progression deadlines or in seeking to amend once the
new evidence was obtained. See St. Paul Reinsurance Co. v. Commercial Fin. Corp., 144 F. Supp.
2d 1057 (N.D. Iowa 2001) (denying leave to amend based on delay where the plaintiffs were aware
of information for nearly two and a half months, but waited until discovery and briefing were
closed to file a motion to amend to conform to evidence).

       Plaintiff’s delay in seeking amendment continued following the stay. Once the stay was
lifted, the parties submitted a proposed second amended progression order. The proposed order
did not contain any references to motions to amend and indicated that the parties anticipated that
a ruling on summary judgment would dispose of, or result in, resolution of this litigation. Further,
the Court held a status conference with the parties on April 20, 2021 and Plaintiff did not mention
or ask for a deadline to re-assert her previous motion to amend. It appears to the Court that Plaintiff
has not acted diligently in seeking to amend and, thus, her motion will be denied.

       Moreover, allowing amendment at this time would prejudice Defendant. The Amended
Final Progression Order set April 10, 2020 as the deadline for written discovery and June 8, 2020
as the deposition deadline. On May 10, 2021, discovery, Defendant filed a motion to exclude
Plaintiff’s expert witness and a motion for summary judgment. Now, Plaintiff wants to add
allegations regarding prerecorded messages which may necessitate additional discovery.
Allowing Plaintiff to amend at this point in the litigation would result in increased cost through
additional discovery and renewed motion practice and create further delay, thereby unfairly
prejudicing Defendant. See In re Milk Prods. Antitrust Litig., 195 F.3d 430, 438 (8th Cir. 1999)
(stating that reopening of discovery and further delay is “precisely the sort of prejudice that
justifies denial of a motion to amend under Rule 15(a)”); Moldea v. New York Times Co., 793
F.Supp. 338 (D.D.C.1992) (stating that “[i]t is settled that where a defendant has filed a dispositive
motion . . . and plaintiff has opposed it, denial of permission to amend is proper”). Therefore, the
motion to amend will be denied.

       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint (Filing
No. 54) is denied.


                                                  5
4:19-cv-03080-JMG-SMB Doc # 63 Filed: 08/13/21 Page 6 of 6 - Page ID # 1535




    Dated this 13th day of August, 2021.

                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                           6
